Title: From John Adams to David Sewall, 24 December 1821
From: Adams, John
To: Sewall, David


                            
                            Montezillo Dec 24 1821 Dec 31st.
                        

Thanks dear Sir for your favour of the 14—Let the epitaph go to oblivion with the tables
In this famine of news reminiscences & recollections furnish the principal entertainment of the newspapers & have recorded many curious & memorable facts. You I perceive have are seized on with the spirit of the times & recollected a journey more amusing to me than any of them. I seem to see you & your then companion in your dignified chair & pacing horse & to follow you in every step of your progress—At the most of the houses where you stopt I have been entertained. The character of Mr Flint is well supported througout. As you advanced through towards Portsmouth I conceived a wish & a hope that you would make a visit to Newington & pass a night with my fathers eldest brother Joseph Adams minister of that town. I would give an eagle for an evenings conversation between those two patriarchs. They were both born in this town & not very different in age. They were nearly equal in learning & as preachers there was not two pence to boot, for I have heard them both. My uncle had been a great admirer of Dr Mather & was said to affect an imitation of his voice pronunciation & manner in the pulpit. His sermons though delived in a powerful & musical voice consisted of texts of scripture quoting chapt. & verse delivered memoriter & without notes. In consversation he was vain & loquacious though some what learned & entertaining: Flint was equally remarkable for reserve & taciturnity—Flint was full of dry wit humour and satire Adams had none of either. You may judge then what an entertaint you would have had in the sharp shot now & then bolted by the one on the other.
Reminiscences I find are associated with other reminiscences—Your journey has brought to my recollections one of my own made two or three years before yours. I went with a young preacher Ebenezer Adams the son of that uncle up through Chelmsford, to London Derby and a place beyond it called Litchfield if I remember right & from thence down to through the Kenlington to Newington & Portsmouth. Either going or returning we visited Parson Whipple whose lady persecuted me as much as she did afterwards father F—The lady had a fine figure & a fair face. At dinner I was very bashful & silent. After dinner Parson W. invited us into another  where he took a pipe himself & offered us pipes I was an old smoaker & readily took one. The  lady very soon came into the room lifted up  her hands and cried out in a masculine voice I am astonished to see that pretty little boy with a pipe in his mouth smoking that nasty poisoned tobacco I cant bear the sight I was as bashful & timorous as a girl—but I resented so much being called a little boy at 15 or 16 years of age & as stout as her husband, that I determined not to be frightened out of my pipe so I continued to puff away You may well suppose that I bore no very good will to that lady till I afterward becames acquainted with the character of Miss Hanna Whipple who afterwards married Dr. Bracket & gave two thousand dollars to the botanical garden to Cambridge—The excellences of the daughter very early atoned for all the severity of the mother & I have long since esteemed her an amiable & intelligent woman though some times a little too free with her guests. I recollect nothing more worth recording in my tour except that we called at Parson Bridges at Chelmsford & Parson Fogs at Kensington where we had much conversation respecting Mr Wibert afterwards my minister then much celebrated for the elegance of his style—By this time you will be so much fatigued as enough to be glad to read the reminiscence that I am your humb Sert—
